Title: Thomas Jefferson to James Le Ray de Chaumont, 29 May 1818
From: Jefferson, Thomas
To: Le Ray de Chaumont, James


          
            Sir
            Monticello
May 29. 18.
          
          I recieved lately a copy of your Address to the Agricultural society of Jefferson county in New York, which presuming to have come from yourself, I beg leave here to return you my thanks for the pleasure derived from it’s perusal. I see with great satisfaction these societies rising up, in different parts of the several states, and I expect from them much advantage to the agriculture of our country, by spreading generally a knolege of it’s best processes. we have lately established one in the district in which I live, under the title of the ‘Albemarle society of agriculture’ of which mr Madison is President, and many of it’s members are distinguished for correct and skilful practices in their farms. time will perhaps affiliate these district societies to a Central one in each state, and these again to a Central society for the United States, which will compleat their organisation. such selections of matter may then be made as may bring within moderate compass the most precious parts of the knolege of the whole. with my fervent wishes for the prosperity of your society accept the assurance of my great esteem and respect.
          Th: Jefferson
        